Citation Nr: 1444242	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  07-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from January to May 1991, with active duty for training (ACDUTRA) from August 1976 to January 1977.  (Other service periods are unverified.)

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  (The Veteran's claims file has been converted to an electronic file.)

In June 2008, the Veteran presented testimony at a Board hearing before a Veterans Law Judge (VLJ) held by videoconference.  A transcript of the Board hearing is of record.  The judge who conducted the hearing is no longer employed at the Board, and the Veteran was given opportunity to appear at another hearing, but he declined.

In its earlier December 2013 remand decision, the Board also remanded claims of service connection for a disability of the musculoskeletal system (back disability) and a miscellaneous neurological leg disability.  Following development, those claims were granted in a June 2014 rating decision issued by the Appeals Management Center (AMC).  Therefore, the Veteran's skin disorder claim is the only claim still pending before the Board.  (By its December 2013 action, the Board concluded that what had previously been considered an application to reopen should be treated as an original claim.)


REMAND

The examiner at a March 2014 VA examination indicated that he was unable to provide an opinion as to the etiology of the Veteran's diagnosed urticaria inasmuch as it was not then manifesting itself as an active process.  However, the Veteran has stated that his skin disability waxes and wanes, with flare-ups occurring as often as four times per year, and no symptomology otherwise.  Because the examiner indicated that he was unable to provide a medical opinion without examining the Veteran's disability during an active stage of the disease, an attempt should be made to examine the Veteran during such a stage.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the Veteran to have him examined during an active phase of his skin disability.  

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the record and any necessary testing, the examiner should provide an opinion on the following:

(a) Whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current skin disorder had its onset during military service, or is otherwise causally or etiologically related to a period of the Veteran's military service.

(b) Whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any signs or symptoms involving the skin are manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  The medical reasons for accepting or rejecting the Veteran's report of continuity of symptomatology since military service should be set forth in detail.

2.  Thereafter, readjudicate the Veteran's claim.  If a benefit sought remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and his representative. Thereafter, return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

